 1

 2                                                                                   FILED
                                                                                      DISTRICT COURT
                                                                           CLERK,U.S.
 3
 4                                                                              NOV 18 2019

 5                                                                        ~T~~           ~~pEPU'TY
                                                                          BY
 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
io
11   UNITED STATES OF AMERICA,                         Case No.: SF~~~ "S8~ M
12                      Plaintiff,                           ORDER [OF DETENTION]
                                                         AFTER HEARING HELD PURSU~4NT
13         vs.                                               TO 18 U.S.C. § 3148(B)
14    K 1e,rrA K CA`r`r or                                (Alleged Violation of Conditions of
                        Defendant.                                  Pretrial Release)
15

16                                                  q,
1~         A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge         1av1 WQv~n .~ V~A~r,, and the Court
19   having conducted a hearing on the alleged violation(s),
ao                                                  g.
21         The Court finds
as (1)
                             11/11/19 c.o~c.vc~~ct. ~'aY rccccv~~nc~y, s~a`ct-~ (~rDPGV~~ ~ bC~ccl G►, loll
23         (A)   (~ that there is probable cause to believe that the defendant has
24                      committed a Federal, State, or local crime while on release; or
2s         (B)   ( )    that there is clear and convincing evidence that the defendant has
26                      violated any other condition of release, specifically the following:
2~

28
A




     1                                  and
     2 (2)
     3       (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
     4                    condition or combination ofconditions ofrelease that will assure that
     s                    the defendant will not flee or pose a danger to the safety or any other
     6                    person or the community; or
     ~       (B) ( ) that the defendant is unlikely to abide by any condition or
     8                    combination of conditions of release.
     9                          and/or, in the event of(1)(A)
    10 (3)         (J~ that the defendant has not rebutted the presumption that no condition
    11                    or combination ofconditions will assure that the person will not pose
    12                    a danger to the safety of any other person or the community.
    13                                            or
    14 (4)        ( ) that there are conditions ofrelease that will assure that the defendant
    1s                    will not flee or pose a danger to the safety of any other person or the
    16                    community,and that the defendant will abide by such conditions. See
    1~                    separate order setting conditions.
    18            ( ) This Order shall be stayed for 72 hours in order to allow the
    19                    Government to seek review from the [assigned District Judge]
    20                    [criminal duty District JudgeJ.
    21                                            or
    22                                            C.

    23       (~IT IS ORDERED that the defenda               e detained prior to trial.
    24

    25   DATED:     ~I   Io
                                                                        ~Yeh E• Sca
    26                                        UNITED STATES MAGISTRATE JUDGE
    a~
    2s
